Exhibit 10.1
Form Restricted Stock Unit Award for Directors
PRIDE INTERNATIONAL, INC.
2004 DIRECTORS’ STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
          This Restricted Stock Unit Agreement (“Agreement”) between PRIDE
INTERNATIONAL, INC. (the “Company”) and                      (the “Grantee”), a
nonemployee Director of the Company, regarding an                      award
(“Award”) of units of Common Stock (as defined in the Pride International, Inc.
2004 Directors’ Stock Incentive Plan (the “Plan”), such Common Stock comprising
this Award referred to herein as “Restricted Stock Units”) awarded to the
Grantee on                      (the “Award Date”), such number of Restricted
Stock Units subject to adjustment as provided in the Plan, and further subject
to the following terms and conditions:
          1. Relationship to Plan
          This Award is subject to all of the terms, conditions and provisions
of the Plan and administrative interpretations thereunder, if any, which have
been adopted by the Committee thereunder and are in effect on the date hereof.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.
          (a) “Disability” has the meaning set forth in
Section 1.409A-3(i)(4)(A) of the Treasury Regulations and shall be determined by
the Committee in its sole discretion.
          (b) “Normal Dividend” means any dividend or distribution on the Common
Stock other than a Special Dividend.
          (c) “Payment Election” shall have the meaning set forth in Section
3(a) hereof.
          (d) “Transfer Commencement Date” shall mean either the Award Date, or,
if Grantee makes a Payment Election, the first date of payment pursuant to such
Payment Election. The Transfer Commencement Date pursuant to a Payment Election
shall be either a fixed date or the date of a Separation from Service (subject
to the provisions of Section 15), as specified by the Grantee.
          (e) “Separation from Service” shall mean a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).
          (f) “Special Dividend” means (i) a cash distribution with respect to a
share of Common Stock such that the aggregate of all such distributions (A) when
combined with any other cash distributions to shareholders previously made
during the fiscal year exceeds the adjusted net income of the Company and its
Subsidiaries for the preceding fiscal year or (B) when combined with any other
cash distributions to shareholders previously made during the fiscal year or
during the three prior fiscal years exceeds the adjusted net income of the
Company and its Subsidiaries for the four preceding years, or (ii) a non-cash
distribution the value of

 



--------------------------------------------------------------------------------



 



which when combined with the value of any other non-cash distribution to
shareholders previously made in during the fiscal year exceeds 10% of the value
of the total assets of the Company and its Subsidiaries. This definition shall
be applied in accordance with the regulations and guidance under PBGC Regulation
§ 4043.31(a).
          2. Vesting
          The Grantee shall be fully vested in the Restricted Stock Units on the
Grant Date.
          3. Delivery of Shares
          (a) Form of Delivery. The Restricted Stock Units are payable in
ordinary shares of Company Stock. This distribution may be made either as a
single lump sum transfer of shares or through the transfer of shares in
substantially equal annual installments over the period selected by the Grantee.
Subject to the provisions of this Restricted Stock Unit Agreement, the Grantee
shall timely elect the form in which the distribution shall be made and the
applicable Transfer Commencement Date in the form and manner prescribed by the
Committee pursuant to the requirements of Section 409A of the Code (the “Payment
Election”). If the Committee or its designee has not received the Grantee’s
Payment Election by the applicable deadline, then the Grantee shall receive the
Common Stock in a single lump sum payment on the Award Date.
          (b) General Provisions Regarding Timing of Delivery. Except as
specifically set forth in this Restricted Stock Unit Agreement, distribution of
shares subject to this Award of Restricted Stock Units shall commence on the
Transfer Commencement Date in the following form:
     (i) in a single lump sum transfer of shares; or
     (ii) if elected by the Grantee pursuant to a Payment Election in accordance
with Section 3(a), in a series of substantially equal annual installments over a
period selected by the Grantee commencing on the Transfer Commencement Date and
continuing on the succeeding anniversaries of such Transfer Commencement Date.
          (c) Circumstances Requiring Distributions Regardless of Payment
Election.
     (i) Death Prior to Distribution of Entire Award. Notwithstanding any
Payment Election to the contrary, if the Grantee dies prior to the transfer of
all of the shares to which he is entitled pursuant to this Restricted Stock Unit
Agreement, then any shares that have not been transferred as of the date of the
Grantee’s death will be transferred in a single lump sum to the Grantee’s
estate. Such transfer shall occur within the 90-day period after the date of the
Grantee’s death.
     (ii) Disability Prior to Distribution of Entire Award. Notwithstanding any
Payment Election to the contrary, if the Grantee experiences a Disability prior
to the transfer of all of the shares to which he is entitled pursuant to this
Restricted Stock Unit Agreement, then any shares that have not been transferred
as of the date of the Grantee’s Disability will be transferred in a single lump
sum to the Grantee. Such transfer shall occur within the 90-day period after the
date of the Grantee’s Disability.

-2-



--------------------------------------------------------------------------------



 



     (iii) Change in Control. Notwithstanding any Payment Election to the
contrary, all undistributed shares associated with this Restricted Stock Unit
Agreement shall be transferred to the Grantee in a single lump sum on the date
that is the fifth business day following the date of a Change in Control that
constitutes a permissible payment event under Treasury
Regulation Section 1.409A-3(i)(5).
          4. Dividend Equivalent Payments
          The Company will pay dividend equivalents for each outstanding
Restricted Stock Unit as soon as administratively practicable after Normal
Dividends, if any, are paid on the Company’s outstanding shares of Common Stock;
provided, however, that (i) such payment shall be made no later than March 15th
following the year in which the dividends are paid and (ii) the Grantee must be
in Employment as of the date of such payment. Dividend equivalents with respect
to Special Dividends (x) shall be subject to the same vesting schedule as the
Restricted Stock Unit for which the dividend equivalent is awarded and (y) shall
be paid at the same time as the Restricted Stock Unit for which the dividend
equivalent is awarded is settled. Dividend equivalents may be paid in the form
of cash, stock or other property, as determined by the Company in its sole
discretion; provided that any dividend equivalent payments shall be in
compliance with Section 409A of the Code and related Treasury authorities.
          5. Stockholder Rights
          The Grantee shall have no rights of a stockholder with respect to
shares of Common Stock subject to this Award unless and until such time as the
Award has been settled by the transfer of shares of Common Stock to the Grantee.
          6. Restriction on Settlement and Delivery of Shares
          The Company shall not be obligated to deliver any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
          7. Notices
          Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:

-3-



--------------------------------------------------------------------------------



 



     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
          Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.
          8. Assignment of Award
          Except as otherwise permitted by the Committee, the Grantee’s rights
under the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.
          Notwithstanding the foregoing, subject to the approval of the
Committee, in its sole discretion, the Award may be transferred by the Grantee
to (i) the children or grandchildren of the Grantee (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of such Immediate
Family Members (“Immediate Family Member Trusts”) or (iii) a partnership or
partnerships in which such Immediate Family Members have at least 99% of the
equity, profit and loss interests (“Immediate Family Member Partnerships”).
Subsequent transfers of a transferred Award shall be prohibited except by will
or the laws of descent and distribution, unless such transfers are made to the
original Grantee or a person to whom the original Grantee could have made a
transfer in the manner described herein. No transfer shall be effective unless
and until written notice of such transfer is provided to the Committee, in the
form and manner prescribed by the Committee. Following transfer, the Award shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and except as otherwise provided herein, the term
“Grantee” shall be deemed to refer to the transferee. The consequences of
termination of service shall continue to be applied with respect to the original
Grantee, following which the Awards shall vest only to the extent specified in
the Plan and this Agreement.
          9. Withholding
          At the time of delivery of shares of Common Stock attributable to
Restricted Stock Units, the amount of all federal, state and other governmental
withholding tax requirements imposed upon the Company with respect to the
delivery of such shares of Common Stock attributable to Restricted Stock Units
shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes, if any, which it determines is required in connection
with this Award.

-4-



--------------------------------------------------------------------------------



 



          10. Stock Certificates
          Certificates representing the Common Stock issued pursuant to the
Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award.
          11. Successors and Assigns
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or obligations under this
Agreement except to the extent and in the manner expressly permitted herein.
          12. No Continued Service Guaranteed
          No provision of this Agreement, and no action of the Company or the
Committee with respect hereto, shall confer or be construed to confer any right
upon the Grantee to continue as a Director of the Company or any Subsidiary.
          13. Governing Law
          This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware.
          14. Amendment
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.
          15. Section 409A Compliance.
          It is intended that the provisions of this Agreement satisfy the
requirements of Code Section 409A, and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Agreement be operated in
a manner consistent with such requirements to the extent applicable.
          Notwithstanding any other provision of this Agreement to the contrary,
if the Grantee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which he has a
Separation from Service (other than due to death), any transfer of shares
payable on account of a Separation from Service shall take place on the date
that is the earlier of (i) the first business day following the expiration of
six months from the Grantee’s Separation from Service, (ii) the date of the
Grantee’s death, or (iii) such earlier date as complies with the requirements of
Section 409A of the Code (the “Specified Employee Transfer Date”). If the
Grantee elected to receive his distribution in a series of installments, he
shall receive the first installment on his Specified Employee Transfer Date, but
any subsequent installments shall be payable without regard to his status as a
specified employee.

-5-



--------------------------------------------------------------------------------



 



                  PRIDE INTERNATIONAL, INC.    
 
           
Date:
  By:        
 
  Name:  
 
   
 
  Title:        

          The Grantee hereby accepts the foregoing Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         
 
  GRANTEE:    
 
Date:
       
 
 
 
   

-6-